United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 10, 2021                 Decided June 15, 2021

                        No. 20-3034

                UNITED STATES OF AMERICA,
                        APPELLEE

                             v.

                 CHAUNCEY ALLAN JONES,
                      APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:19-cr-00121-1)


    Michael E. Lawlor argued the cause for appellant. With
him on the briefs was Nicholas G. Madiou.

    Mark Hobel, Assistant U.S. Attorney, argued the cause for
appellee. With him on the brief were Elizabeth Trosman and
Suzanne Grealy Curt, Assistant U.S. Attorneys.

    Before: PILLARD and KATSAS, Circuit Judges, and
SILBERMAN, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge PILLARD.
                               2
     PILLARD, Circuit Judge: Responding to late-night reports
of gunfire, police officers stopped Chauncey Jones in a
residential neighborhood in Washington, D.C. and seized a gun
from his waistband. Jones, who had a previous felony
conviction, was charged with unlawful possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). Before trial, he moved
to suppress the gun, arguing that the officers who seized it had
lacked reasonable suspicion that he was involved in criminal
activity. The district court denied Jones’s motion, and the case
proceeded by the parties’ agreement to a bench trial on a
stipulated factual record, preserving Jones’ right to appeal the
denial of his motion to suppress. The court found Jones guilty,
and Jones now appeals the suppression ruling. We affirm the
district court’s denial and hold that the officers who seized the
gun had reasonable suspicion that Jones was involved in
criminal activity.

                      BACKGROUND

     On the night of April 6, 2019, the Metropolitan Police
Department (MPD) alerted police officers Jasmine Turner and
Brianna Ennis that its ShotSpotter system had identified the
sound of gunshots in the 3500 block of 13th Street Southeast in
Washington, D.C. Appellant’s Appendix (App.) 38-39.
ShotSpotter is “a surveillance network of GPS-enabled
acoustic sensors” that “use[s] sophisticated microphones to
record gunshots in a specific area.” United States v. Rickmon,
952 F.3d 876, 878 (7th Cir. 2020). The officers arrived on the
block a minute and a half after receiving the alert from MPD.
J.A. 52-53. They saw Jones walking quickly and observed that
there was no one else outside on the block. App. 51, 66. While
the officers checked for victims, a dispatcher reported over
their radio that citizens on neighboring blocks were calling 911
to report gunshots heard at either end of the 3500 block. App.
66. The officers believed these were the same shots reported
                               3
by ShotSpotter, because they had heard no additional shots
since arriving on the block. App. 65-66.

     Finding no victims, Turner and Ennis decided to stop
Jones. App. 51, 56. They followed him around the corner onto
Trenton Place, where Officer Damien Williams joined them.
App. 41-42, 56, 62. Turner got out of the patrol car and pursued
Jones on foot. App. 43. Jones continued to walk away as she
called out to him: “Hello, how ya doin’? Hello. Excuse me!
Hello. You don’t hear me talking to you?” GX 1 at 03:55-
04:05 1; see App. 43-44. Jones was wearing a hooded jacket.
See GX 1 at 03:55-04:05; App. 67. After ten seconds, Jones
stopped and turned back toward the officers, removing the
headphones he was wearing under the jacket’s hood. GX 1 at
04:06. Ennis also approached. App. 63. Turner testified that
Jones “kept moving, like moving a lot,” App. 44, and his “hand
kept moving, gravitating towards his waistband area,” App. 46-
47. Turner grabbed Jones’s hand and told him to stop moving.
App. 46-47. Williams and two other officers then converged
on Jones. App. 63-64. Observing an item jostle in Jones’s
waistband, Williams tackled Jones and, after a struggle,
recovered the item, a pistol. App. 77-80.

     A grand jury indicted Jones for unlawful possession of a
firearm. App. 12. Before trial, Jones moved to suppress the
pistol, arguing that the police officers’ stop had violated the
Fourth Amendment because they lacked a reasonable and
articulable suspicion that Jones was engaged in criminal
activity. App. 14-17. After a hearing, the district court denied
Jones’s motion. App. 121-24. The court held that the
ShotSpotter alert gave the officers reasonable suspicion that a
crime had occurred on the 3500 block of 13th Street Southeast,

1
  “GX 1” was the government’s first exhibit in the suppression
proceedings and comprises body camera footage of the stop.
                               4
and that the lateness of the hour combined with the facts that
Jones was the only person on the block when they arrived soon
after the reports, that he was walking quickly away from the
scene, and that he initially did not respond to Turner, gave them
reasonable suspicion that Jones was involved. App. 122-23.
Jones agreed to a stipulated trial, and the court found him
guilty, App. 144-45, and sentenced him to 24 months in prison
followed by three years of supervised release, App. 152, 154.
He now timely appeals the denial of his motion to suppress,
arguing that the officers lacked reasonable suspicion to stop
him.

      We have jurisdiction under 28 U.S.C. § 1291. We review
de novo the district court’s ultimate determination that the
officer who stopped Jones had reasonable suspicion, United
States v. Delaney, 955 F.3d 1077, 1081 (D.C. Cir. 2020), but
we review “findings of historical fact only for clear error and
. . . give due weight to inferences drawn from those facts by
[district court] judges,” id. at 1082 (internal quotation marks
omitted).

                         ANALYSIS

     This appeal presents a single issue: whether the officer
had reasonable suspicion to stop Jones. Under Terry v. Ohio,
392 U.S. 1, 27, 30 (1968), officers may stop a citizen if they
are “able to point to specific and articulable facts which, taken
together with rational inferences from those facts, support a
reasonable and articulable suspicion that the person seized is
engaged in criminal activity.” Delaney, 955 F.3d at 1081
(internal quotation marks omitted). A Terry stop, which
constitutes a Fourth Amendment seizure, “occurs when
physical force is used to restrain movement or when a person
submits to an officer’s show of authority.” Id. (internal
quotation marks and citations omitted). It is the government’s
                                5
burden to show that officers had evidence to support a
reasonable and articulable suspicion at the time of a stop. Id.
at 1082. The Supreme Court has explained that such evidence
must include more than mere “presence in an area of expected
criminal activity.” Illinois v. Wardlaw, 528 U.S. 119, 124
(2000).

     Here, the existence and timing of the Terry stop are not at
issue: The parties agree that the stop occurred when Jones
stopped walking and removed his headphones at Officer
Turner’s direction. App. 122-23; Oral Arg. at 7:44-7:51,
22:55-23:00. Jones also concedes that the officers had
reasonable suspicion that a gun was fired on the 3500 block of
13th Street Southeast shortly before their arrival. Appellant Br.
20; Oral Arg. at 2:55-3:25. He disputes only whether they had
grounds to suspect that he had been involved. Thus, the
question before us is whether the facts known to the officers at
the time they stopped Jones supported a reasonable and
articulable suspicion that Jones was involved in the shooting.

     We conclude that the record facts support the findings of
the district court. The totality of the information known to
Turner when she stopped Jones sufficed to raise a reasonable
suspicion. The ShotSpotter alert and dispatcher report from
MPD indicated that shots were fired in the 3500 block of 13th
Street Southeast. App. 38-39, 91, 121. Turner and Ennis
arrived at the location of the reported gunshots within a minute
and a half of the MPD call.2 Turner testified that they saw that
Jones was the only person on that block. App. 51, 66. Jones
was walking quickly away from the location of the shooting.
App. 44. He did not initially respond to Turner’s repeated

2
  The record does not indicate, and the parties do not discuss, how
much time elapsed between the ShotSpotter alert and MPD’s call to
the officers.
                                 6
efforts to get his attention. App. 43-44; GX1 at 03:55-04:06.
When Jones did pause and look back towards Officer Turner,
reaching up in a gesture suggesting he was removing earbuds,
Officer Turner could have drawn an alternative, non-suspicious
inference from Jones’s failing to respond and continuing to
walk away from her: He could have been listening to loud
music and initially failed to hear her calling out. But the district
court found that when Turner commanded Jones to stop she
could not see that Jones was wearing headphones, and the court
determined that it was reasonable for her to treat Jones’s non-
responsiveness as grounds for suspicion. App. 107-08, 121-22;
see also United States v. Arvizu, 534 U.S. 266, 277 (2002) (“A
determination that reasonable suspicion exists . . . need not rule
out the possibility of innocent conduct.”). The district court
viewed the bodycam footage and credited Turner and Ennis’
testimony, App. 121-22, and nothing in the record suggests that
that the court’s findings were clearly erroneous. See GX 1 at
02:24-03:58.

     The combination of the facts found by the district court
raised reasonable suspicion. We held in United States v.
Brown, 334 F.3d 1161, 1165-68 (D.C. Cir. 2003), that a
defendant’s presence in the precisely identified area where a
crime has recently occurred and officers’ observation of his
suspicious behavior there raise reasonable suspicion. In
Brown, officers had reasonable suspicion where witnesses
pinpointed shots to a parking lot where the defendant sat in one
of two occupied cars and the occupants of the defendant’s car
made furtive movements. Id. at 1165, 1167-68. We so held
even though the officers did not arrive for 1¾ - 3¾ hours after
the witnesses called. Id. at 1165 & n.1. Here, the officers
arrived much more quickly, and there was no one besides Jones
outdoors on the block. Jones was walking swiftly away from
the site of the shots and failed to respond to Turner’s requests
                               7
that he stop, all of which Officer Turner could reasonably
perceive as evasive.

     The precisely identified area where gunshots were heard,
the officers’ observations when they got out of their car and
investigated the block on foot, and Jones’s apparently evasive
conduct distinguish this case from United States v. Delaney,
955 F.3d at 1085-87, in which we vacated a district court’s
holding that there was reasonable suspicion in otherwise
similar circumstances. In Delaney, officers patrolling an area
for gunshots on New Year’s Eve “heard seven to eight gunshots
coming from multiple directions, a few of which sounded
particularly close by.” Id. at 1079 (internal quotation marks
omitted). After driving around for about a minute, they came
across the defendant sitting in a parked car. Id. at 1079-80.
The defendant and his companion began kissing, which the
officers found “odd.” Id. at 1080. The officers approached and
ultimately recovered a gun from the car. Id.

     We held that the officers lacked reasonable suspicion,
although the question was “close,” id. at 1079, because they
had heard gunshots from multiple directions and failed to
survey the larger relevant area, simply seeing “Delaney before
they saw anyone else.” Id. at 1086. And Delaney’s “odd”
conduct—a New Year’s Eve kiss while officers approached—
was not in itself furtive or evasive. Id. at 1087. By contrast,
the gunshots reported here were pinpointed to a single block,
and the officers saw that Jones was the only person on that
block. Again, Officer Turner could reasonably conclude that
Jones behaved evasively when he walked quickly away from
the scene and failed to respond to Turner when she repeatedly
called out to him.

    Jones raises several objections to the district court’s
holding. First, he argues that his presence on the block was not
                                8
a basis for reasonable suspicion because others could have been
outside when the shots were fired and escaped into a building
or driven away in a car before the officers arrived. Appellant
Br. 17. But officers need not rule out all innocent possibilities
before making a stop. See Arvizu, 534 U.S. at 277. Here,
Officers Turner and Ennis arrived on the block within a minute
and a half of MPD’s call reporting the ShotSpotter alert, and a
dispatcher reported further calls from neighbors as they
arrived, so the officers could reasonably infer that the shots had
been fired very recently. The officers also observed Jones
behaving evasively. When presence where a crime is reported
to have occurred is coupled with evasive behavior, we have
found reasonable suspicion even when more time has elapsed.
See Brown, 334 F.3d at 1165-66 & n.1.

     Second, Jones asserts that ShotSpotter identifies only a
“radius of unspecified size,” so the officers could not know that
he was on the precise block where shots were fired. Appellant
Br. 19 (quoting United States v. Carter, 2020 WL 3893023, at
*6 (D.D.C. 2020)). But the district court accepted the
government’s factual claim that ShotSpotter identified the
3500 block of 13th Street Southeast as the site of the gunshots.
App. 116, 121. Jones offers no reason why that finding was
clearly erroneous, and we cannot disturb the district court’s
factual finding on the basis of his bare contrary assertion.

     Third, Jones contends that he was not walking quickly
when the officers saw him, Appellant Br. 19, again contrary to
the officers’ testimony and district court’s finding, App. 121.
We have reviewed the body camera footage and concluded that
the district court’s finding was not clearly erroneous. See GX
1 at 03:50-04:10. In any case, even if Jones’ pace was not
suspicious, his initial failure to respond to Turner was evasive
conduct that, together with the other facts, supports the district
court’s holding.
                               9

     Finally, Jones suggests in passing that the officers had no
reason to think the gunshots were fired by someone outdoors
rather than indoors, so his presence outdoors on the block could
not be grounds for reasonable suspicion. Appellant Br. 5. But
as the government explains, the fact that residents of
neighboring blocks could hear the shots made it more likely
that they were fired outside. Appellee Br. 21-22. The district
court agreed, App. 122, and we give due weight to its
determination that the officers’ inference was reasonable,
Delaney, 955 F.3d at 1082. The officers’ evidence sufficed to
provide reasonable suspicion even if it left some residual
possibility that the shots were fired indoors. See Arvizu, 534
U.S. at 277.

    For the foregoing reasons, we affirm the district court’s
denial of Jones’s motion to suppress.
                                                So ordered.